IN THE COURT OF APPEALS OF IOWA

                                      No. 18-2019
                                 Filed August 21, 2019


IN THE INTEREST OF D.K.,
Minor Child,

K.E., Mother,
       Petitioner-Appellee,

B.S., Father,
       Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Appanoose County, William

Owens, Associate Juvenile Judge.



      A father appeals the termination of his parental rights to his minor child.

AFFIRMED.



      Monte McCoy of McCoy Legal Services, Centerville, for appellant father.

      Alan M. Wilson of Miles Law Firm, Corydon, for appellee mother.

      Jonathan Willier, Centerville, guardian ad litem for minor child.



      Considered     by       Potterfield,   P.J.,   and   Doyle   and    May,   JJ.
                                         2


POTTERFIELD, Presiding Judge.

       A father appeals the termination of his parental rights to his child, D.K.,

who was four years old at the time of the termination hearing. The district court

terminated the father’s parental rights under Iowa Code section 600A.8(3)(b)

(2018). On appeal, the father argues the termination of his parental rights is

supported by insufficient evidence.

       I.     Background Facts and Proceedings

       The mother and father were eighteen and seventeen years old

respectively when D.K. was born. D.K., the parents, and some members of the

mother and father’s families all lived together in Galva, Illinois. In March or April

2015, the mother and her family decided to leave Galva with D.K. and move to

Centerpoint, Iowa, where the mother’s family had lived in the past. The father did

not want the mother to take D.K., and either he or his family contacted law

enforcement to prevent the mother from moving D.K. to Iowa. The father was

informed that, because he was a minor, the mother was D.K.’s “legal custodian”

and could move D.K. to Iowa without his permission.

       On April 15, 2015, the mother applied for relief from domestic abuse. On

May 11, 2015, the district court entered a protective order granting the mother

temporary legal custody of D.K. subject to the father’s right to arrange visitation

with D.K. at the home of R.E., D.K.’s maternal grandmother. The parents agreed

to arrange times for the father to visit D.K. by contacting R.E. through social

media. The protective order did not specify how the father was supposed to

contact R.E. The district court renewed the protective order for another year on
                                           3


May 26, 2016, and the renewed order adopted the same custody and visitation

provisions.

       The father only visited D.K. once between April 2015 and the November

2018 termination hearing. The visit occurred on Easter 2016 and lasted for one

hour. The father and his family asked R.E. about arranging two other visits, but

R.E.’s health did not permit either visit to take place.       The mother and R.E.

offered to pay for the father’s train ticket to visit D.K., but the father declined. The

father had no other contact with D.K. throughout the termination proceedings.

       Once the renewed protection order expired on May 16, 2017, R.E. either

blocked or unfriended the father on social media.          While the parties dispute

whether R.E. blocked or unfriended the father, undisputed testimony suggests

the father would be able to message R.E. if she unfriended him, but would not be

able to message R.E. if she blocked him. The parties also dispute whether the

father could contact the mother or R.E. through other means. The father had

gone to R.E.’s house for the Easter 2016 visit, although he testified that he had

forgotten where she lived. He also knew R.E.’s phone number, although at the

termination hearing he testified she had blocked his phone number and his

mother’s phone number. Both the mother and R.E. testified the father never tried

to contact them after the renewed protection order expired.

       The mother filed the petition to terminate parental rights, and a hearing

took place in August 2018. The mother testified the father had only sent her

$600 in child support, and had not sent D.K. any presents or cards for D.K.’s

birthday or for any holidays.          The father admitted he made no other

arrangements to visit D.K. besides the Easter 2016 visit.           The district court
                                       4


determined the father had abandoned D.K. under Iowa Code section

600A.8(3)(b) and granted the mother’s petition to terminate the father’s parental

rights. The father appeals.

      II.    Standard of Review

      We review termination of parental rights proceedings under Iowa Code

chapter 600A de novo. In re Q.G., 911 N.W.2d 761, 769 (Iowa 2018). “Although

we are not bound by them, we give weight to the trial court’s findings of fact,

especially when considering credibility of witnesses.” In re C.B., 611 N.W.2d

489, 491 (Iowa 2000).

      III.   Discussion

      The district court terminated the father’s parental rights under Iowa Code

section 600A.8(3)(b). The father argues the mother did not meet her burden to

prove that he had abandoned D.K. under chapter 600A by clear and convincing

evidence. “The grounds for termination of a parent’s rights must be established

by clear and convincing evidence.” In re T.S., No. 18-1333, 2019 WL 325042, at

*1 (Iowa Ct. App. Jan. 23, 2019) (quoting In re C.A.V., 787 N.W.2d 96, 100 (Iowa

Ct. App. 2010)). We conclude the mother has proven the father abandoned D.K.

by clear and convincing evidence.

             A. Abandonment under Iowa Code section 600A.8(3)(b)

      The first step in the analysis is to determine whether the mother has

shown grounds for terminating the father’s parental rights to D.K. exist. Chapter

600A defines “[t]o abandon a minor child” as when a parent “rejects the duties

imposed by the parent-child relationship . . . which may be evinced by the

person, while being able to do so, making no provision or making only a marginal
                                        5


effort to provide for the support of the child or to communicate with the child.”

Iowa Code § 600A.2(20). Under section 600A.8(3)(b),

      [A] parent is deemed to have abandoned the child unless the
      parent maintains substantial and continuous or repeated contact
      with the child as demonstrated by contribution toward support of the
      child of a reasonable amount, according to the parent’s means, and
      as demonstrated by any of the following:
             (1) Visiting the child at least monthly when physically and
      financially able to do so and when not prevented from doing so by
      the person having lawful custody of the child.
             (2) Regular communication with the child or with the person
      having the care or custody of the child, when physically and
      financially unable to visit the child or when prevented from visiting
      the child by the person having lawful custody of the child.
             ....

      “[T]he threshold element of ‘substantial and continuous or repeated

contact’ is economic contributions.” In re S.A., No. 17-0859, 2018 WL 1182889,

at *2 (Iowa Ct. App. Mar. 7, 2018) (quoting In re. K.W., No. 14-2115, 2015 WL

6508910, at *3 (Iowa Ct. App. Oct. 28, 2015)). The district court determined the

father had not provided adequate financial support to D.K. within his means. On

appeal, the father highlights the district court’s determination that the mother

provided insufficient evidence to terminate his parental rights under Iowa Code

section 600A.8(4).    But reasonable support “is not limited to court-ordered

support.”   In re W.W., 826 N.W.2d 706, 710 (Iowa Ct. App. 2012).             Other

evidence supports the district court’s conclusion that the father has not provided

reasonable support within his means, despite the child-support payments. The

father was employed building trailers for about a year. Prior to that, he was

employed either building trailers or as a general laborer at two farms. Apart from

child-support payments, he has provided no financial support to D.K. at all over

that period. He did not send D.K. any gifts or holiday presents. He did not give
                                        6


the mother any money for D.K.’s medical costs, clothing, food, or other

expenses.

       Other evidence supports the determination that the father abandoned D.K.

by failing to make consistent monthly visits or maintain contact with D.K. or the

mother. The father admits he only visited D.K. once since they moved to Iowa in

April 2015, and that visit lasted only one hour. He further admits R.E. once

offered to pay for his train ticket to visit D.K., which he declined. Testimony by

R.E. also showed that she made other attempts to arrange visits, which the

father also declined.

       The father argues he did not abandon D.K. because the mother and R.E.

prevented him from having contact with him. He maintains the mother and R.E.

prevented him from contacting them through social media, and R.E. blocked his

phone number. The district court heard this testimony and concluded the mother

and R.E.’s testimony was more credible. Additionally, “[t]he subjective intent of

the parent . . . unsupported by evidence of acts specified in paragraph . . . ‘b’

manifesting such intent, does not preclude a determination that the parent has

abandoned the child.” Iowa Code § 600A.8(3)(c). That same provision also

notes neither the mother nor R.E. had to encourage the father to visit D.K. Id.

(“In making a determination, the court shall not require a showing of diligent

efforts by any person to encourage the parent to perform the acts specified in

paragraph . . . ‘b’.”). We conclude the mother proved the father abandoned D.K.

under Iowa Code section 600A.8(3)(b) by clear and convincing evidence.
                                         7


              B. Best Interest Analysis

       Once a ground for termination has been established, “the petitioner next

must show by clear and convincing evidence termination of parental rights is in

the best interest of the child.”   Q.G., 911 N.W.2d at 770. The best interest

analysis “requires that each biological parent affirmatively assume the duties

encompassed by the role of being a parent.” Iowa Code § 600A.1(2). Affirmative

assumption of parental duties includes “the fulfillment of financial obligations,

demonstration of continued interest in the child, demonstration of a genuine effort

to maintain communication with the child, and demonstration of                   the

establishment and maintenance of a place of importance in the child’s life.” Id.

The best interest analysis is not “a formulaic or rule-bound approach,” and

“[e]ach case must be decided on its own facts.” Q.G., 911 N.W.2d at 771.

       In this case, several factors point toward termination as in the best

interests of D.K. First, there is no close relationship between the father and D.K.,

who has only seen the father once since moving to Iowa. The father has not

made a genuine effort to maintain contact with D.K., despite knowing how to

contact R.E. and R.E.’s efforts to set up visits between the father and D.K. while

the protective orders were in effect. An additional factor in the interest of D.K.’s

stability is his relationship with the mother’s fiancé. See id. (“Another factor to

consider is the fact that a stepfather is willing to provide for the children’s needs

and is willing to adopt the children.”); see also In re T.K., No. 16-0029, 2016 WL

4384869, at *3 (Iowa Ct. App. Aug. 17, 2016) (considering the “large role” played

by a mother’s husband in the best interest analysis). The mother and R.E. both

testified that D.K. considers the fiancé to be his father, and the mother further
                                          8


testified the fiancé would be willing to adopt D.K. if the father’s parental rights are

terminated.

       Considering the evidence together, the father has not “affirmatively

assumed the duties encompassed by” being D.K.’s father and has not

maintained a place of importance in D.K.’s life. Iowa Code § 600A.1(2). We

conclude termination is in D.K.’s best interest.

       AFFIRMED.